Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered April 25, 1996, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he failed to satisfy his burden under CPL 330.30 (3) of demonstrating newly discovered evidence sufficient to warrant setting aside the verdict (see, People v Salemi, 309 NY 208, cert denied 350 US 950; People v Gurley, 197 AD2d 534; People v Santiago, 88 AD2d 665).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Ritter, J. P., S. Miller, Friedmann and Florio, JJ., concur.